 
Exhibit 10.7
 
PREFERRED STOCK EXCHANGE AGREEMENT
 
This Preferred Stock Exchange Agreement (this “Agreement”) is entered into as of
August 29, 2017, by and among GT Biopharma, Inc., a Delaware corporation (the
“Company”), and the parties listed on Schedule A hereto.
 
WHEREAS, Theorem Group LLC and Canyons Trust (together, the “Series H
Stockholders”) currently hold shares of Series H Convertible Preferred Stock of
the Company (the “Series H Preferred Stock”) pursuant to the Series H Preferred
Stock Agreement, dated February 10, 2010 (the “Series H Preferred SPA”);
 
WHEREAS, Adam Kasower (the “Series I Stockholder”) currently hold shares of
Series I Convertible Preferred Stock of the Company (the “Series I Preferred
Stock”) pursuant to the Series I Preferred Stock Purchase Agreement, dated
November 8, 2010 (the “Series I Preferred SPA”);
 
WHEREAS, Series H Preferred Stock, and Series I Preferred Stock are herein
collectively referred to as the “Preferred Stock”;
 
WHEREAS, Series H Stockholders and Series I Stockholders are herein collectively
referred to as the “Investors” or “Preferred Stockholders”;
 
WHEREAS, the Series H Preferred SPA and Series I Preferred SPA are herein
collectively referred to as the “Prior Subscription Agreements” or “Prior
Transaction Documents”;
 
WHEREAS, each Preferred Stockholder hereby agrees to exchange all shares of
Preferred Stock held by such Preferred Stockholder, and the Company agrees to
issue to each Preferred Stockholder in exchange for such shares, and for no
additional consideration, the number of shares of Common Stock set forth
opposite such Preferred Stockholder’s name on Schedule B hereto (the “Exchange
Shares”);
 
NOW, THEREFORE, in consideration of the rights and benefits that they will each
receive in connection with this Agreement, the parties, intending to be legally
bound, agree as follows:
 
1. Exchange of Preferred Stock; Issuance of Exchange Shares.  Subject to the
terms and conditions of this Agreement, in exchange for the Preferred Stock and
for no additional consideration, such number of Exchange Shares set forth beside
such Preferred Stockholder’s name on Schedule B attached hereto (the “Stock
Conversion”). Thereafter, the Preferred Stock converted shall solely represent
the right to receive the Exchange Shares hereunder, and Preferred Stock shall
remain issued and outstanding. In the event a Stock Conversion will result in a
Preferred Stockholder owning more than 9.99% of the total issued and outstanding
common shares of the Company, the Preferred Stockholder will be issued common
stock in connection with the Stock Conversion until the Preferred Stockholder
owns 9.99% of the issued and outstanding stock of the Company. The balance of
the Stock Conversion will be completed by the Company issuing the Preferred
Stockholder shares of Series J Preferred Stock. A copy of the Certificate of
Designation with respect to such Series J Preferred Stock is annexed hereto as
Exhibit C.
 
2. Closing.
 
(a) Closing.  With respect to all shares of Preferred Stock, the Preferred
Stockholders shall deliver their certificates representing the Preferred Stock
(or if such certificates are lost, mutilated or destroyed, a lost certificate
affidavit and indemnity agreement in substantially the form attached hereto as
Exhibit A (each, an “Affidavit”)) to the Company for cancellation.
 
(b) Delivery of Shares. Within five (5) business days from the receipt of the
certificates (or Affidavit, as applicable) from any Preferred Stockholder, the
Company shall deliver the applicable Exchange Shares to such Preferred
Stockholder pursuant to a legal opinion acceptable to the transfer agent and the
Preferred Stockholders to be issued by Company counsel and paid for by the
Company, electronically through the Depository Trust Company or another
established clearing corporation performing similar functions.
 
 
-1-

 
 
3. Representations and Warranties of the Company.  The Company hereby represents
and warrants to each Investor as of the date hereof as follows:
 
(a) Organization and Standing.  The Company is a corporation duly organized,
validly existing under, and by virtue of, the laws of the State of Delaware, and
is in good standing under such laws.  The Company has all requisite corporate
power and authority to own and operate its properties and assets and to carry on
its business as presently conducted.  The Company is duly qualified and
authorized to transact business and is in good standing as a foreign corporation
in each jurisdiction in which the failure to so qualify would have a material
adverse effect on its business, properties or financial condition.
 
(b) Corporate Power.  The Company has all requisite legal and corporate power
and authority to execute and deliver this Agreement, to sell and issue the
Exchange Shares hereunder, and to carry out and perform its obligations under
the terms of this Agreement and the transactions contemplated hereby.
 
(c) Authorization.  All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution,
delivery and performance of this Agreement, the authorization, sale, issuance
and delivery of the Exchange Shares and the performance of all of the Company’s
obligations hereunder, other than the Charter Amendment, have been taken or will
be taken prior to the Closing.  This Agreement has been duly executed by the
Company and constitutes valid and legally binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
subject to the laws of general application relating to bankruptcy, insolvency
and the relief of debtors and rules of law governing specific performance,
injunctive relief or other equitable remedies.
 
(d) Valid Issuance of Stock.  The Exchange Shares, when issued, sold and
delivered in compliance with the provisions of this Agreement, will be duly and
validly issued, fully paid and nonassessable and issued in compliance with
applicable federal and state securities laws.  Such Exchange Shares will also be
free and clear of any liens or encumbrances; provided, however, that the
Exchange Shares shall be subject to the provisions of this Agreement and
restrictions on transfer under state and/or federal securities laws.  The
Exchange Shares are not subject to any preemptive rights, rights of first
refusal or restrictions on transfer.
 
(e) Offering.  Subject in part on the accuracy of the Investor’s representations
in Sections 4 and 5 (if applicable) hereof, the offer, sale and issuance of the
Exchange Shares in conformity with the terms of this Agreement constitute
transactions exempt from registration under the Securities Act of 1933, as
amended (the “Securities Act”) and from all applicable state securities laws.
 
(f) Governmental Consents.  No consent, approval, qualification or authority of,
or registration or filing with, any local, state or federal governmental
authority on the part of the Company is required in connection with the valid
execution, delivery or performance of this Agreement, or the offer, sale or
issuance of the Shares, or the consummation of any transaction contemplated
hereby, except (i) such filings as have been made prior to the date hereof, (ii)
the Charter Amendment and (iii) such additional post-closing filings as may be
required to comply with applicable federal and state securities laws (including
but not limited to any Form D or Form 8-K filings), and with applicable general
corporation laws of the various states, each of which will be filed with the
proper authority by the Company in a timely manner.
 
4. Representations and Warranties of all Investors.  Each Investor, for itself
and for no other person, hereby represents and warrants as of the date hereof to
the Company as follows:
 
(a) Organization and Standing.  The Investor is either an individual or an
entity duly organized, validly existing under, and by virtue of, the laws of the
jurisdiction of its incorporation or formation, and is in good standing under
such laws.
 
(b) Corporate Power.  The Investor has all right, corporate, partnership,
limited liability company or similar power and authority to execute and deliver
this Agreement, to effect the Exchange hereunder, and to carry out and perform
its obligations under the terms of this Agreement and the transactions
contemplated hereby.
 
 
-2-

 
 
(c) Authorization.  All corporate, partnership, limited liability company or
similar action, as applicable on the part of such Investor, necessary for the
authorization, execution, delivery and performance of this Agreement, the
Exchange and the performance of all of such Investor’s obligations hereunder
have been taken or will be taken prior to the Closing.  This Agreement has been
duly executed by the Investor and constitutes valid and legally binding
obligations of such Investor, enforceable against such Investor in accordance
with their respective terms, subject to the laws of general application relating
to bankruptcy, insolvency and the relief of debtors and rules of law governing
specific performance, injunctive relief or other equitable remedies.
 
(d) Governmental Consents.  No consent, approval, qualification or authority of,
or registration or filing with, any local, state or federal governmental
authority on the part of the Company is required in connection with the valid
execution, delivery or performance of this Agreement, or the offer, sale or
issuance of the Exchange Shares, or the consummation of any transaction
contemplated hereby, except such filings as have been made prior to the date
hereof.
 
(e) Own Account.  Such Investor understands that the Exchange Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law in reliance upon exemptions from regulation
for non-public offerings and is acquiring the Exchange Shares as principal for
its own account and not with a view to or for distributing or reselling such
Exchange Shares or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any
such Exchange Shares in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or  regarding the distribution of such Exchange
Shares in violation of the Securities Act or any applicable state securities
law.  Such Investor agrees that the Exchange Shares or any interest therein will
not be sold or otherwise disposed of by such Investor unless the shares are
subsequently registered under the Securities Act and under appropriate state
securities laws or unless the Company receives an opinion of counsel
satisfactory to it that an exception from registration is available.
 
(f) Investor Status.  The Investor is either: (i) an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act or (ii) a “qualified institutional buyer” as defined in Rule 144A under the
Securities Act.  Such Investor is not required to be registered as a
broker-dealer under Section 15 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”).
 
(g) Experience of Investor.  Such Investor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Exchange Shares, and has so evaluated the
merits and risks of such investment.
 
(h) Ability to Bear Risk.  Such Investor understands and acknowledges that in
investment in the Company is highly speculative and involves substantial
risks.  Such Investor is able to bear the economic risk of an investment in the
Exchange Shares and is able to afford a complete loss of such investment. 
 
(i) General Solicitation.  Such Investor is not accepting the Exchange Shares as
a result of any advertisement, article, notice or other communication regarding
the Exchange Shares published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
(j) Disclosure of Information.  Such Investor has had the opportunity to receive
all additional information related the Company requested by it and to ask
questions of, and receive answers from, the Company regarding the Company,
including the Company’s business management and financial affairs, and the terms
and conditions of this offering of the Exchange Shares.  Such questions were
answered to such Investor’s satisfaction.  Such Investor has also had access to
copies of the Company’s filings with the Securities Exchange Commission under
the Securities Act and Exchange Act.  The Investor believes that it has received
all the information such Investor considers necessary or appropriate for
deciding whether to consummate the Exchange.  The Investor understands that such
discussions, as well as any information issued by the Company, were intended to
describe certain aspects of the Company’s business and prospects, but were not
necessarily a through or exhaustive description.  The Investor acknowledges that
any business plans prepared by the Company have been, and continue to be,
subject to change and that any projections included in such business plans or
otherwise are necessarily speculative in nature and it can be expected that some
or all of the assumptions underlying the projections will not materialize or
will vary significantly from actual results.
 
 
-3-

 
 
(k) Residency.  The residency of the Investor (or in the case of a partnership
or corporation, such entity’s principal place of business) is correctly set
forth on signature pages attached hereto.
 
(l) Security Holdings.  The shares of Preferred Stock held by each Investor, as
applicable, as of the date hereof are correctly described on Schedule B attached
hereto.  The Investor does not hold any other securities or equity interests in
the Company other than what is set forth opposite such Investor’s name
on Schedule B attached hereto, Schedule B to the Note Conversion Agreement,
dated August 25, 2017, and Schedule B to the Warrant Exercise Agreement, dated
August 25, 2017, each of which is incorporated herein by reference as though
fully set forth herein and made a part of this Agreement.
 
(m) Tax Matters.  The Investor has reviewed with its own tax advisors the U.S.
federal, state, local and foreign tax consequences of this investment and the
transaction contemplated by this Agreement.  The Investor understands that it
(and not the Company) shall be responsible for its own tax liability that may
arise as a result of this investment and the transactions contemplated by this
Agreement.
 
(n) Restrictions on Transferability; No Endorsement.  The Investor has been
informed of and understand the following:
 
i. there are substantial restrictions on the transferability of the Exchange
Shares; or 
 
ii. no federal or state agency has made any finding or determination as to the
fairness for public investment, nor any recommendation nor endorsement of the
Exchange Shares.
 
(o) No Other Representation by the Company.  None of the following information
has ever been represented, guaranteed or warranted to the Investor, expressly or
by implication by any broker, the Company, or agent or employee of the
foregoing, or by any other Person:
 
i. the approximate or exact length of time that the Investor will be required to
remain a holder of the Exchange Shares;
 
ii. the amount of consideration, profit or loss to be realized, if any, as a
result of an investment in the Company; or
 
iii. that the past performance or experience of the Company, its officers,
directors, associates, agents, affiliates or employees or any other person will
in any way indicate or predict economic results in connection with the plan of
operations of the Company or the return on investment.
 
5. Representations, Warranties and Covenants of Non-US Investors.  Each Investor
who is a Non-U.S. Person (as defined herein) hereby represents and warrants to
the Company as follows:
 
(a) Certain Definitions.  As used herein, the term “United States” means and
includes the United States of America, its territories and possessions, any
state of the United States and the District of Columbia, and the term “Non-U.S.
person” means any person who is not a U.S. person (as defined in Regulation S)
or is deemed not to be a U.S. person under Rule 902(k)(2) of the Securities Act.
 
(b) Reliance on Representations and Warranties by the Company.  This Agreement
is made by the Company with such Investor who is a Non-U.S. person (“Non-U.S.
Investor”) in reliance upon such Non-U.S. Investor’s representations and
warranties made herein.
 
(c) Regulation S.  Such Non-U.S. Investor has been advised and acknowledges
that:
 
i. the Exchange Shares have not been registered under the Securities Act, the
securities laws of any state of the United States or the securities laws of any
other country;
 
 
-4-

 
 
ii. in issuing and selling the Exchange Shares to such Non-U.S. Investor
pursuant to hereto, the Company is relying upon the “safe harbor” provided by
Regulation S and/or on Section 4(a)(2) under the Securities Act;
 
iii. it is a condition to the availability of the Regulation S “safe harbor”
that the Exchange Shares not be offered or sold in the United States or to a
U.S. person until the expiation of a period of one year following the Closing
Date; notwithstanding the foregoing, prior to the expiration of one year after
the Closing (the “Restricted Period”), the Exchange Shares may be offered and
sold by the holder thereof only if such offer and sale is made in compliance
with the terms of this Agreement and either: (A) if the offer or sale is within
the United States or to or for the account of a U.S. person, the securities are
offered and sold pursuant to an effective registration statement of the
Securities Act, or (B) the offer and sale is outside the United States and to
other than a U.S. person.
 
(d) Certain Restrictions on Exchange Shares.  Such Non-U.S. Investor agrees that
with respect to the Shares until the expiration of the Restricted Period:
 
i. such Non-U.S. Investor, its agents or its representatives have not and will
not solicit offers to buy, offer for sale or sell any of the Shares or any
beneficial interest therein in the United States or to or for the account of a
U.S. person during the Restricted Period; notwithstanding the foregoing, prior
to the expiration of the Restricted Period, the Exchange Shares may be offered
and sold by the holder thereof only if such offer and sale is made in compliance
with the terms of this Agreement and either: (A) if the offer or sale is within
the United States or to or for the account of a U.S. person, the securities are
offered and sold pursuant to an effective registration statement or pursuant to
Rule 144 under the Securities Act or pursuant to an exemption from registration
requirements of the Securities Act; or (B) the offer and sale is outside the
United States and to a person other than a U.S. person; and
 
ii. such Non-U.S. Investor shall not engage in hedging transactions with regards
to the Exchange Shares unless in compliance with the Securities Act.
 
The foregoing restrictions are binding upon subsequent transferees of the
Exchange Shares, except for transferees pursuant to an effective registration
statement.  Such Non-U.S. Investor agrees that after the Restricted Period, the
Exchange Shares may be offered or sold within the United States or to or for the
account of a U.S. person only pursuant to applicable securities laws.
 
(e) Directed Selling.  Such Non-U.S. Investor has not engaged, nor is it aware
that any party has engaged, and such Non-U.S. Investor will not engage or cause
any third party to engage, in any directed selling efforts (as such term is
defined in Regulation S) in the United States with respect to the Shares.
 
(f) Location of Non-U.S. Investor. Such Non-U.S. Investor: (i) is domiciled and
has its principal place of business or registered office outside the United
States; (ii) certifies it is not a U.S. person and is not acquiring the Exchange
Shares for the account or benefit of any U.S. person; and (iii) at the time of
Closing, the Non-U.S. Investor or persons acting on the Non-U.S. Investor’s
behalf in connection therewith are located outside the United states.
 
(g) Distributor; Dealer.  Such Non-U.S. Investor is not a “distributor” (as
defined in Regulation S) or a “dealer” (as defined in the Securities Act).
 
(h) Notation of Restrictions.  Such Non-U.S. Investor acknowledges that the
Company shall make a notation in its stock books regarding the restrictions on
transfer set forth in this section and shall transfer such shares on the books
of the Company only to the extent consistent therewith.
 
(i) Compliance with Laws. Such Non-U.S. Investor is satisfied as to the full
observance of the laws of such Non-U.S. Investor’s jurisdiction in connection
with the Exchange, including (i) the legal requirements within such Non-U.S.
Investor’s jurisdiction for the Exchange, (ii) any foreign exchange restrictions
applicable to such Exchange, (iii) any governmental or other consents that may
need to be obtained and (iv) the income tax and other tax consequences, if any,
that may be relevant to the exchange, holding, redemption, sale or transfer of
such securities.  Such Non-U.S. Investor’s participation in the Exchange, and
such Non-U.S. Investor’s continued beneficial ownership of the Exchange Shares
will not violate any applicable securities or other laws of such Non-U.S.
Investor’s jurisdiction.
 
 
-5-

 
 
6. Waiver and Release. Effective immediately upon the Stock Conversion with
respect to the Preferred Stock held by each Preferred Stockholder:
 
(a) Such Investor expressly forfeits and waives any and all anti-dilution and
piggyback registration rights under any and all Prior Transaction Documents or
otherwise applicable to the Preferred Stock, including any anti-dilution rights
such Investor may have with respect to the issuances of any capital stock or
other securities of the Company pursuant to previous transactions and pursuant
to this Agreement.
 
(b) Such Investor unconditionally, irrevocably and absolutely releases and
discharges the Company, and any parent and subsidiary corporations, divisions
and affiliated corporations, partnerships or other entities of the Company, past
and present, as well as the Company’s past and present employees, officers,
directors, agents, principals, shareholders, successors and assigns from all
claims, losses, demands, interests, causes of action, suits, debts,
controversies, liabilities, costs, expenses and damages related to the waiver of
anti-dilution and piggyback registration rights above, any security interest
pursuant to any Prior Transaction Documents or otherwise over any collateral of
the Company, or related in any way to any rights such Investor may have to
equity or debt securities of the Company, other than as provided under this
Agreement, any other agreement entered into contemporaneously herewith or set
forth on the schedules hereto and thereto .  This release includes, but is not
limited to, any tort, contract, common law, constitution or other statutory
claims (including but not limited to any claims for attorneys’ fees, costs and
expenses).
 
(c) Such Investors and the Company expressly waives such Investor’s or Company’s
(as applicable) right to recovery of any type, including damages or
reinstatement, in any administrative court or action, whether state or federal,
and whether brought by such Investor or Company or on such Investor’s or
Company’s (as applicable) behalf, related in any way to the matters released
herein.
 
(d) Such Investors and the Company declare and represent that they intend this
Agreement to be complete and not subject to any claim of mistake, and that the
release of the claims described herein expresses a full and complete release and
it intends the release of such claims to be final and complete.
 
(e) The parties acknowledge that this release is not intended to bar any claims
that, by statute, may not be waived and shall not waive any indemnification
rights previously granted in Prior Transaction Documents.
 
(f)                 The Company unconditionally, irrevocably and absolutely
releases and discharges such Preferred Stockholder, and any parent and
subsidiary corporations, divisions and affiliated corporations, partnerships or
other entities of such Preferred Stockholder, past and present, as well as the
such Preferred Stockholder’s past and present employees, officers, directors,
agents, principals, shareholders, successors and assigns from all claims,
losses, demands, interests, causes of action, suits, debts, controversies,
liabilities, costs, expenses and damages related to any Prior Transaction
Documents or otherwise over any collateral of the Company, or related in any way
to any obligations such Preferred Stockholder may have to the Company, other
than as provided under this Agreement or set forth on the schedules hereto. This
release includes, but is not limited to, any tort, contract, common law,
constitution or other statutory claims (including but not limited to any claims
for attorneys’ fees, costs and expenses).
 
 
-6-

 
 
7. Covenants.  
 
(a) On or about the date of this Agreement, the Company is entering into Note
Conversion Agreements, Preferred Stock Exchange Agreements, and Warrant Exercise
Agreements with the debenture holders, the preferred stock holders and the
warrant holders of the Company. Pursuant to these agreements, common stock and
sometimes Series J Preferred Stock will be issued upon the conversion of
debentures, conversion of old preferred stock and the exercise of warrants
(collectively the “Newly Issued Capital Stock”). The Note Holder’s “New Stock”
is the common stock received pursuant to this Agreement, any Preferred Stock
Exchange Agreement and any Warrant Exercise Agreement of even date herewith,
together with the number of common shares into which the Note Holder’s Series J
Preferred Stock received by virtue of the same agreements, is convertible. The
“Note Holder’s Percentage” is the percentage of the Note Holder’s New Stock
compared to the total of the Newly Issued Capital Stock. At all times during the
one-year period immediately following the Closing in which the Note Holder
participates (“Restricted Period”), beginning on the Closing Date, such Note
Holder hereby agrees with the Company that such Note Holder shall not sell on
any one day, any shares of the Company’s capital stock in excess of the Note
Holder’s Percentage of the Company’s trading volume on that day. The foregoing
restriction was requested by the Company of each Note Holder and was not
requested by any Note Holder. Each Note Holder shall make its own determination
of when to sell and when not to sell independently of any other Note Holder and
not as a part of any group. Notwithstanding the foregoing, the restrictions set
forth in this Section 7(a) will terminate with respect to any Note Conversion
Shares when the Company has any registration statement declared effective by the
Securities and Exchange Commission. The Company undertakes and agrees to notify
each Note Holder in writing (which may be via e-mail to with a ‘read receipt
requested’) of the effective date on the same day that the Company receives
notice of such effective date.  The parties hereto acknowledge and agree that,
except as set forth in this Agreement, the Company is under no obligation to
register any of the Note Conversion Shares. The Note Holder’s Percentage is
listed on Schedule A. Notwithstanding anything herein to the contrary, during
the Restricted Period, the Holder may, directly or indirectly, sell or transfer
all, or any part, of the Shares or the Warrant Shares (the “Restricted
Securities”) to any Person (an “Assignee”) in a transaction which does not need
to be reported on the Nasdaq consolidated tape, without complying with (or
otherwise limited by) the restrictions set forth in this Section 7(a); provided,
that as a condition to any such sale or transfer an authorized signatory of the
Company and such Assignee duly execute and deliver a leak-out agreement in the
form of this Section 7(a) (an “Assignee Agreement”, and each such transfer a
“Permitted Transfer”) and, subsequent to a Permitted Transfer, sales of the Note
Holder and all Assignees (other than any such sales that constitute Permitted
Transfers) shall be aggregated for all purposes of this Section 7(a) and all
Assignee Agreements.
 
(b)                 The Company hereby represents and warrants as of the date
hereof and covenants and agrees from and after the date hereof that none of the
terms offered to any Preferred Stockholder with respect to the terms hereunder
and the Exchange Shares is or will be more favorable to any other Preferred
Stockholder than those offered under this Agreement (including by way of any
written or verbal side or separate agreements). If, and whenever on or after the
date hereof, the Company offers different terms to another Preferred
Stockholder, then (i) the Company shall provide notice thereof to all Preferred
Stockholders promptly following the occurrence thereof and (ii) the terms and
conditions of this Agreement shall be, without any further action by the
Preferred Stockholder or the Company, automatically and retroactively amended
and modified in an economically and legally equivalent manner such that all
Preferred Stockholders shall receive the benefit of the more favorable terms
and/or conditions (as the case may be) granted to such other Preferred
Stockholder, provided that upon written notice to the Company at any time a
Preferred Stockholder may elect not to accept the benefit of any such amended or
modified term or condition, in which event the term or condition contained in
this Agreement shall apply to the Preferred Stockholder as it was in effect
immediately prior to such amendment or modification as if such amendment or
modification never occurred with respect to the Preferred Stockholder.
 
(c)                  This Agreement shall be effective with respect to Preferred
Stockholders who accept this offer only if Preferred Stockholders possessing not
less than 100% of the outstanding Note principal and interest accept this offer
and execute and deliver a copy of this Agreement to the Company on or before
September 1, 2017. If this Agreement becomes effective and the transaction
documents are executed on or before 8:30 a.m. on September 5, 2017, then on or
before 9:00 a.m. Eastern Time on September 5, 2017, the Company shall file a
Current Report on Form 8-K with the Commission. From and after such filing, the
Company represents to the Preferred Stockholders that it shall have publicly
disclosed all material, non-public information delivered to it by the Company or
any of its Subsidiaries, or any of their respective officers, directors,
employees or agents.
 
 
-7-

 
 
(d)                 Except with respect to the material terms and conditions of
the transactions contemplated by this Agreement, the Company covenants and
agrees that neither it, nor any other Person acting on its behalf, will provide
any Preferred Stockholder or its agents or counsel with any information that the
Company believes constitutes material non-public information, unless prior
thereto such Preferred Stockholder shall have entered into a written agreement
with the Company regarding the confidentiality and use of such information. The
Company understands and confirms that each Preferred Stockholder shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company.
 
8. Miscellaneous.
 
(a) Restriction Notations. The provisions of this Subsection 8(a) and Subsection
8(d) below, apply to all common shares received by any Note Holder pursuant to a
Note Conversion Agreement, a Preferred Stock Exchange Agreement, or a Warrant
Exercise Agreement and shares of common stock into which Series J Preferred
Stock is converted, which shares of Series J Preferred Stock are received
pursuant to the same agreements. Collectively these shares are referred to in
this Subsection 8(a) and Subsection 8(d) as the “Shares”.
 
 
i. Except as otherwise provided in this Agreement, the Company shall not make
any notations on its records or give any instructions to the registrar and
transfer agent of the Company (along with any successor transfer agent of the
Company, the “Transfer Agent”) implementing any restrictions on transfer.
 
ii. Company and Transfer Agent records evidencing the Shares shall not contain
any restriction notation (including any restriction notation under this Section
8(a)): (i) while a registration statement covering the resale of such security
is effective under the Securities Act, (ii) following any sale of such Shares
pursuant to Rule 144, (iii) if such Shares are eligible for sale under Rule 144
or (iv) if such restriction notation is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Securities and Exchange Commission).
The Company shall cause its counsel to issue a legal opinion to the Transfer
Agent promptly if required by the Transfer Agent or requested by an Investor to
effect the removal of the restriction notation hereunder. If all or any Series J
Preferred Stock is converted at a time when there is an effective registration
statement to cover the resale of the Shares, Common Stock issuable upon
conversion of the Series J Preferred Stock (“Series J Conversion Shares”) or if
the Shares may be sold under Rule 144 or if such restriction notation is not
otherwise required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission) then such Shares and Series J Conversion Shares shall be issued
free of all restriction notations. The Company agrees that following such time
as such restriction notation is no longer required under this Section 8(a), it
will, no later than three business days following the request by an Investor to
the Company that the restriction on the Investor’s shares be removed (such third
business day, the “Restriction Notation Removal Date”), cause the Transfer Agent
to transfer the Shares upon the request of the Investor by crediting the account
of the Investor's prime broker with the Depository Trust Company System as
directed by such Investor. The Company may not make any notation on its records
or give instructions to the Transfer Agent that enlarge the restrictions on
transfer set forth in this Section 8. Without limiting the generality of the
foregoing and subject to the volume limitations of Section 7(a), provided a Note
Holder is not an affiliate of the Company and the Company is current in its
reporting obligations, the Note Conversion Shares and Series J Conversion Shares
may be sold under Rule 144 without restriction and the Company will provide the
required legal opinions in connection with such sales.
 
 
-8-

 
 
iii. In addition to the Investor's other available remedies, the Company shall
pay to an Investor, in cash, as partial liquidated damages and not as a penalty,
for each $1,000 of Shares (based on the VWAP of the Common Stock of the Company
on the date a request for restriction notation removal is submitted to the
Transfer Agent) to which a removal of a restriction notation was requested and
subject to Section 8(a)(ii), $10 per business day (increasing to $20 per
business day five (5) business days after such damages have begun to accrue) for
each business day after the Restriction Notation Removal Date until such stock
is delivered without a restriction notation. Nothing herein shall limit such
Investor's right to pursue actual damages for the Company's failure to transfer
Shares or Series J Conversion Shares as required by this Agreement, and such
Investor shall have the right to pursue all remedies available to it at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief. For the purposes of this section, "VWAP" means, for any date,
the price determined by the first of the following clauses that applies: (a) if
the Common Stock is then listed or quoted on a Trading Market, the daily volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the Trading Market on which the Common Stock is then listed
or quoted as reported by Bloomberg L.P. (based on a Trading Day from 9:30 a.m.
(New York City time) to 4:02 p.m. (New York City time)), (b) if the OTC Bulletin
Board is not a Trading Market, the volume weighted average price of the Common
Stock for such date (or the nearest preceding date) on the OTC Bulletin Board,
(c) if the Common Stock is not then listed or quoted for trading on the OTC
Bulletin Board and if prices for the Common Stock are then reported in the "Pink
Sheets" published by Pink OTC Markets, Inc. (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported, or (d) in all other cases, the fair
market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Investors of a majority in interest of
the Securities then outstanding and reasonably acceptable to the Company, the
fees and expenses of which shall be paid by the Company. For the purposes of
this section, “Trading Market” means any of the following markets or exchanges
on which the Common Stock is listed or quoted for trading on the date in
question: the NYSE MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the
Nasdaq Global Select Market, the New York Stock Exchange, the OTC Bulletin
Board, or any market of the OTC Markets, Inc. (or any successors to any of the
foregoing).
 
In addition to such Investor’s other available remedies, in the event that the
Shares are delivered more than 5 Trading Days following the date hereof (or if
issued pursuant to the Series J Preferred, following conversion) or a legal
opinion required above is not delivered to the Transfer Agent prior to the
expiration of its effectiveness (“Required Delivery Date”), Company shall pay to
an Investor, in cash, (i) as partial liquidated damages and not as a penalty,
for each $1,000 of Shares (based on the VWAP of the Common Stock on the date
such Securities are required to be delivered), $10 per Trading Day (increasing
to $20 per Trading Day five (5) Trading Days after such damages have begun to
accrue) for each Trading Day after the Required Delivery Date until such Shares
or Series J Conversion Shares are delivered without a legend and (ii) if the
Company fails to (a) issue and deliver (or cause to be delivered) to an Investor
by the Required Delivery Date Shares or Series J Conversion Shares without
legends that are free from all restrictive and other legends and (b) if after
the Required Delivery Date such Investor purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by such Investor of all or any portion of the number of shares of Common
Stock, or a sale of a number of shares of Common Stock equal to all or any
portion of the number of shares of Common Stock that such Investor anticipated
receiving from the Company without any restrictive legend, then, an amount equal
to the excess of such Investor’s total purchase price (including brokerage
commissions and other out-of-pocket expenses, if any) for the shares of Common
Stock so purchased (including brokerage commissions and other out-of-pocket
expenses, if any) (the “Buy-In Price”) over the product of (A) such number of
that the Company was required to deliver to such Investor by the Required
Delivery Date multiplied by (B) the lowest closing sale price of the Common
Stock on any Trading Day during the period commencing on the date of the
delivery by such Investor to the Company of the applicable Shares or Series J
Conversion Shares (as the case may be) and ending on the date of such delivery
and payment under this clause (iii).
 
(b)       Transfers. Subject to Section 7 above, the Company hereby confirms
that it will not require a legal opinion or “no action” letter from any Investor
who desires to transfer the Exhange Shares or Series J Conversion Shares in
compliance with Rule 144 promulgated by the Securities and Exchange Commission
under the Securities Act (“Rule 144”).
 
(c)       Registration Rights. Holders of Exchange Shares will have the
registration rights described in Exhibit B hereto.
 
 
-9-

 
 
(d)       Furnishing of Information. Until the earliest of the time that no
Investor owns Preferred Stock or Shares, the Company covenants to maintain the
registration of its Common Stock under Section 12(b) or 12(g) of the Exchange
Act. During the period that the Investors own Preferred Stock or Shares, the
Company shall timely file (or obtain extensions in respect thereof and file
within the applicable grace period) all reports required to be filed by the
Company pursuant to the Exchange Act, even if the Company is not then subject to
the reporting requirements of the Exchange Act.
 
 (e) Tacking. Each party hereto acknowledges that the holding period for the
Exchange Shares and Series J Conversion Shares may be tacked back to the date
the Preferred Stock was initially issued and the Company shall take no position
contrary to this position.
 
(f) Reliance on Representations and Warranties by the Company. Each Investor
acknowledges that the representations and warranties contained herein are made
by it with the intention that such representations and warranties may be relied
upon by the Company and its legal counsel in determining the Investor’s
eligibility to acquire the Exchange Shares under applicable securities
legislation, or (if applicable) the eligibility of others on whose behalf it is
contracting hereunder to purchase the Exchange Shares under applicable
securities legislation. The Investor further agrees that the representations and
warranties made by the Investor will survive the Exchange and will continue in
full force and effect notwithstanding any subsequent disposition of the Investor
of such Exchange Shares.
 
(g) Fees and Expenses. Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the preparation, execution, delivery and
performance of this Agreement.
 
(h) Entire Agreement. This Agreement, together with the schedules attached
hereto, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written with respect to such matters.
 
(i) Notices. All notices, demands requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, addressed as set forth below or to such other
address as such party shall have specified most recently by written notice. The
addresses for such communications shall be: (i) if to the Company, to: GT
Biopharma, Inc., Attn: Chief Financial Officer, 4100 South Ashley Drive, Suite
600, Tampa, FL 33602, and (ii) if to the Note Holders, to the addresses as
indicated on the signature pages attached hereto.
 
(j) Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Investors holding at least a majority in
interest of the Exchange Shares then outstanding or, in the case of a waiver, by
the party against whom enforcement of any such waived provision is sought;
provided, that all waivers, modifications, supplements or amendments effected by
less than all Investors impact all Investors in the same fashion. No waiver with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right.
 
(k) Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
 
(l) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.
 
(m) No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and assigns, and is not for
the benefit of, nor may any provision hereof be enforced by, any other Person.
 
 
-10-

 
 
(n) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the transactions
contemplated hereby shall be governed by and construed and enforced in
accordance with the internal laws of the State of New York, without regard to
the principals of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts of New York for the
adjudication of any dispute hereunder or in connection herewith or the
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. In addition to any other rights or remedies hereunder, any
indemnification provisions granted to an Investor shall continue to survive and
apply to such Investor as if such rights were granted hereunder.
 
(o) Survival. The representations and warranties contained herein shall survive
the Closings for the applicable statute of limitations.
 
(p) Execution. This Agreement may be executed in one or more counterparts, all
of which when taken together shall be considered one and the same agreement, it
being understood that the parties need not sign the same counterpart. In the
event that any signature is delivered by facsimile transmission or by email
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature was an original thereof.
 (q) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ, an alternative means
to achieve the same or substantially the same result as that contemplated by
such term, provision, covenant or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.
 
(r) Independent Nature of Obligations and Rights. The obligations of each
Investor and hereunder are several and not joint with the obligations of any
other Investor, and no Investor shall be responsible in any way for the
performance or non-performance of the obligations of any other Investor
hereunder. Nothing contained herein and no action taken by any Investor hereto
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated hereby. The Company and each
Investor confirms that such Investor has independently participated in the
negotiation of the transactions contemplated hereby with the advice of its own
counsel and advisors. Each Investor shall be entitled to independently protect
and enforce its rights under this Agreement and it shall not be necessary for
any other Investor to be joined as an additional party in any proceeding for
such purpose.
 
(s) No Third Party Beneficiaries.  Nothing in this Agreement shall provide any
benefit to any third party nor entitle any third party to any claim, cause of
action, remedy or right of any kind, it being the intent of the parties hereto
that this Agreement shall not otherwise be construed as a third party
beneficiary contract.
 
(t) Construction.  The parties hereto agree that each of them and/or their
respective counsel have reviewed and have had an opportunity to revise this
Agreement and the schedules attached hereto.  This Agreement shall be construed
according to its fair meaning and not strictly for or against any party.  The
word “including” shall be construed to include the words “without
limitation.”  In this Agreement, unless the context otherwise requires,
references to the singular shall include the plural and vice versa.
 
 
-11-

 
 
(u) WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT OR PROCEEDING IN ANY JURISDICTION
BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH KNOWINGLY
ANDINTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRAIL BY
JURY.
 
 
[Remainder of page intentionally left blank]
 
 
 
 
 
 
 
 
 
 
 
 
 
-12-

 
 
 
Signature page to
Preferred Stock Exchange Agreement
(Company)
 
 
 
IN WITNESS WHEREOF, the parties have caused this Preferred Stock Exchange
Agreement to be duly executed and delivered as of the date and year first
written above.
 
 
 
“Company”
 
GT Biopharma, Inc.
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 

 
 
 
 
 
-13-

 
 
 
Signature page to
Preferred Stock Exchange Agreement
(Investors)
 
IN WITNESS WHEREOF, the parties have caused this Preferred Stock Exchange
Agreement to be duly executed and delivered as of the date and year first
written above.
 
 
“Investors”
 
 
 
 
 
If by an individual:
 
 
 
 
 
 
 
 
 
 
 
Printed Name:
 
 
 
Residency:
 
 
 
 
 
 
 
 
 
 
 
If by an entity:
 
 
 
 
 
 
 
 
 
 
Name of entity
 
 
 
 
 
 
By:
 
 
 
Printed Name:
 
 
 
Title:
 
 
 
Principal Place of Business:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Address for Notice:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Facsimile:
 
 
 
 
 
 
 
 
 
 

 
 
 
-14-

 
Schedule A
 
 
 
Percentage
 
 
 
Bristol Investment Fund
 
21.515%
Theorem Group*
 
14.507%
James W. Heavener
 
11.175%
Adam Kasower*
 
10.515%
Canyons Trust*
 
10.407%
Red Mango
 
9.096%
Alpha Capital
 
7.374%
Scott Booth Investments III
 
5.551%
Bristol Capital
 
2.954%
East Ventures Inc
 
2.136%
HC Wainwright
 
1.065%
Raymond Pribadi
 
0.653%
Scott Williams
 
0.554%
Randy Berinhout
 
0.398%
Craig Osborne
 
0.393%
Adam Cohen
 
0.321%
Les Cantor
 
0.319%
Munt Trust
 
0.245%
Gianna Simone Baxter
 
0.183%
Farhad Rastanian
 
0.132%
Howard Knee
 
0.121%
Ho'okipa Capital Partners Inc
 
0.120%
Anthony Baxter
 
0.085%
Piter Korompis
 
0.057%
Greg McPherson
 
0.049%
Net Capital
 
0.039%
Barry Wolfe
 
0.025%
John Brady
 
0.009%
Brannon Family Office LLLP
 
0.002%
 
 
 
Total
 
100.000%

 
*Party to this agreement
 
 
 
 
 
-15-

 
 
Schedule B
 
Exchange Shares
 
Preferred Stock holder of Series H:
 
Theorem Group LLC           4.99% of fully diluted shares (approximately
2,481,417 shares)
Canyons Trust                     4.99% of fully diluted shares (approximately
2,481,417 shares)
 
 
Preferred Stock holder of Series I:
 
Adam Kasower                    208,333 shares
 
 
 
 
 
 
 


 
 
 
 
-16-

 
 
EXHIBIT A
 
LOST STOCK CERTIFICATE AFFIDAVIT
AND INDEMNITY AGREEMENT
 
 
[_______________] (the “Investor”), by and through its duly authorized person,
hereby certifies:
 
1. This Lost Stock Certificate Affidavit and Indemnity Agreement (the
“Agreement”), entered into effective as of [_____________ __, 2017], relates to
the Series [H/I] Preferred Stock Purchase Agreement (the “Purchase Document”)
dated as of [______________ __, 20__] by and among GT Biopharma, Inc., a
Delaware corporation (the “Company”) and the Investor.
 
2. The Investor is the sole legal and beneficial owner of a total of
______________ shares of the Series [H/I] Preferred Stock (the “Shares”) of the
Company, represented by stock certificate number [_____] (the “Certificate”),
issued by the Company to Investor as of [_____________ __, 20__].
 
3.           Investor hereby represents, warrants, and agrees as follows:
 
a.           After having conducted a diligent investigation of its records and
files, Investor has been unable to find the Certificate and believes that such
Certificate has been lost, misfiled, misplaced, or destroyed.
 
b.           Investor has not assigned, encumbered, endorsed, pledged, or
hypothecated the Certificate, or otherwise transferred to another individual or
entity any right, title, interest, or claim in, to, or under the Certificate.
 
c.           Investor agrees that if it ever finds the Certificate, it will
promptly notify Company of the existence of the Certificate, mark the
Certificate as canceled, and forward the Certificate to Company or the Company’s
designee.
 
d.           Investor shall indemnify Company for, and hold Company harmless
from and against, any damages, liabilities, losses, claims (including any claim
by any individual or entity for the collection of any sums due under or with
respect to such Certificate), or expenses arising out of, or resulting from, (i)
Investor’s inability to find and deliver the Certificate to Company, or (ii) by
reason of any payment, transfer, exchange or other act which the Company may do
or cause to be done with respect to the Certificate, or (iii) by reason of any
refusal to make any payment on the Certificate to any person tendering the
Certificate, or (iv) any inaccuracy or misstatement of fact in, or breach of any
representation, warranty, agreement, or duty in or under, this Agreement,
whether or not such liabilities, losses, costs, damages, counsel fees and other
expenses arise or occur through accident, oversight, inadvertence or neglect on
the part of the Company, or its respective officers, agents, clerks or
employees.
 
3.           This Agreement may be executed in counterparts, each of which shall
be identical and all of which, when taken together, shall constitute one and the
same instrument.
 
4.           This Agreement shall be governed by and construed in accordance
with the law of the State of Delaware (without regard to any conflicts of laws
provisions thereof).
 
[Remainder of page intentionally left blank]
 
 
-17-

 
 
The parties have caused this Agreement to be duly executed and delivered by
their proper and duly authorized officers as of the date first written above.
 
 
“INVESTOR”
 
 
 
 
 
If by an individual:
 
 
 
 
 
Printed Name:
 
 
 
 
 
 
 
 
 
 
 
If by an entity:
 
 
 
 
 
 
Name of entity
 
 
 
 
 
 
By:
 
 
 
Printed Name:
 
 
 
Title:
 
 

 
 
ACCEPTED AND AGREED
 
 
“COMPANY”
 
GT Biopharma, Inc.
a Delaware corporation
 
 
 
By:                                                                                
Printed Name:                                                             
Title:                                                                             
 
 
 
 
-18-

 
 
EXHIBIT B
 
REGISTRATION RIGHTS
 
1.1            
Company Registration. If the Company shall determine to register any of its
securities either for its own account or the account of a security holder or
holders, other than a registration relating solely to employee benefit plans, a
registration relating to a corporate reorganization or other Rule 145
transaction, or a registration on any registration form that does not permit
secondary sales, the Company will:
 
(a) promptly give written notice of the proposed registration to all Investors;
and
 
(b) use its commercially reasonable efforts to include in such registration (and
any related qualification under blue sky laws or other compliance), except as
set forth in Section 1.2 of this Exhibit B below, and in any underwriting
involved therein, all of such Registrable Securities as are specified in a
written request or requests made by any Investor or Investors received by the
Company within 10 days after such written notice from the Company is mailed or
delivered. Such written request may specify all or a part of a Investor’s
Registrable Securities.
 
1.2            
Underwriting. If the registration of which the Company gives notice is for a
registered public offering involving an underwriting, the Company shall so
advise the Investors as a part of the written notice given pursuant to Section
1.1(a) of this Exhibit B. In such event, the right of any Investor to
registration pursuant to this Section 1.2 shall be conditioned upon such
Investor’s participation in such underwriting and the inclusion of such
Investor’s Registrable Securities in the underwriting to the extent provided
herein. All Investors proposing to distribute their securities through such
underwriting shall (together with the Company, the Other selling stockholders
and other holders of securities of the Company with registration rights to
participate therein distributing their securities through such underwriting)
enter into an underwriting agreement in customary form with the representative
of the underwriter or underwriters selected by the Company.
 
Notwithstanding any other provision of this Section 1.2, if the underwriters
advise the Company in writing that marketing factors require a limitation on the
number of shares to be underwritten, the underwriters may (subject to the
limitations set forth below) limit the number of Registrable Securities to be
included in, the registration and underwriting. The Company shall so advise all
holders of securities requesting registration, and the number of shares of
securities that are entitled to be included in the registration and underwriting
shall be allocated, as follows: (i) first, to the Company for securities being
sold for its own account, and (ii) second, to the Investors and other selling
stockholders requesting to include Registrable Securities and Other Shares in
such registration statement based on the pro rata percentage of Registrable
Securities and Other Shares held by such Investors and other selling
stockholders, assuming conversion and (iii) third, to the other selling
stockholders requesting to include other shares in such registration statement
based on the pro rata percentage of other shares held by such other selling
stockholders, assuming conversion.
 
If a person who has requested inclusion in such registration as provided above
does not agree to the terms of any such underwriting, such person shall also be
excluded therefrom by written notice from the Company or the underwriter. The
Registrable Securities or other securities so excluded shall also be withdrawn
from such registration. Any Registrable Securities or other securities excluded
or withdrawn from such underwriting shall be withdrawn from such registration.
 
 
-19-

 
 
 
1.3            
Right to Terminate Registration. The Company shall have the right to terminate
or withdraw any registration initiated by it under this Exhibit B prior to the
effectiveness of such registration whether or not any Investor has elected to
include securities in such registration.
 
1.4            
Definitions. The following definitions shall apply for the purposes of this
Exhibit B:
 
(a) “Other Selling Stockholders” shall mean persons other than Investors who, by
virtue of agreements with the Company, are entitled to include their Other
Shares in certain registrations hereunder.
 
(b) “Other Shares” shall mean shares of Common Stock, other than Registrable
Securities (as defined below), with respect to which registration rights have
been granted.
 
(c) “Registrable Securities” shall mean (i) shares of Common Stock issued or
issuable pursuant to the conversion of the Notes and (ii) any Common Stock
issued as a dividend or other distribution with respect to or in exchange for or
in replacement of the shares referenced in (i) above; provided, however, that
Registrable Securities shall not include any shares of Common Stock described in
clause (i) or (ii) above which have previously been registered or which have
been sold to the public either pursuant to a registration statement or Rule 144,
or which have been sold in a private transaction in which the transferor’s
rights under this Agreement are not validly assigned in accordance with this
Agreement.
 
 
-20-
